 

Exhibit 10.5

 

 

EXCLUSIVE CROSS

LICENSE AGREEMENT BETWEEN  

MVL RIGHTS LLC  

AND MVL FILM FINANCE LLC

This EXCLUSIVE CROSS LICENSE AGREEMENT (“Agreement”) is made and entered into as
of August 31, 2005 (“Effective Date”) by and between MVL Rights LLC, a Delaware
limited liability company (“MRI”), and MVL Film Finance LLC, a Delaware limited
liability company (“MVL”).

WHEREAS, MVL entered into the Credit Agreement (as defined below) pursuant to
which the Lenders thereto and as defined therein have made available to MVL a
film finance credit facility to fund the production of a slate of theatrical
motion pictures to be developed and produced by MVL Productions LLC (“MPROD”), a
wholly-owned subsidiary of Marvel Studios, Inc. (“MSI”); and

WHEREAS, MRI wishes to license to MVL the right to develop, produce, distribute
and exploit live action or animated theatrical motion pictures based upon
certain comic book characters and groups of characters on the terms set forth
herein; and

WHEREAS, MVL wishes to accept such exclusive license from MRI as more fully set
forth herein and as partial consideration therefor wishes to exclusively license
to MRI the MVL Granted Rights (as such term is defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.           DEFINED TERMS. When used in this Agreement, the following terms
shall have the following definitions:

1.1            “Affiliate” shall have the meaning set forth in the MCI
Assignment Agreement.

1.2            “Approval Rights” shall have the meaning set forth in Section 9.2
hereof.

1.3            “Character Title(s)” shall have the meaning set forth in the MCI
Assignment Agreement.

1.4            “Consultation Rights” shall have the meaning set forth in Section
9.1 hereof.

1.5            “Control Party” shall have the meaning set forth in the Credit
Agreement.

1.6            “Co-Promotion/Commercial Tie-In” means any advertisement or other
promotional item or arrangement, which (a) is intended to and does promote both
a Picture and the Property on which it is based and one or more other products
or services (other products or services shall be referred to herein as “Tie-in
Partners”); and (b) contains prominent reference to each applicable Picture as
opposed to relating only to the Property; and (c) subject to Section 14.5 of
this Agreement, contains MEI’s logo or just (a) and (b) above.

 

1

 



 

1.7            “Co-Promotion/Commercial Tie-In Period” means with respect to
each Picture the period commencing nine (9) months prior to the initial U.S.
domestic theatrical release of the Picture and continuing until the earlier of:
(a) three (3) months following the initial U.S. domestic DVD release of the
Picture or; (b) nine (9) months after the initial U.S. domestic theatrical
release of the Picture.

1.8            “Co-Promotion/Commercial Tie-In Rights” means the right to
conduct Co-Promotions/Commercial Tie-Ins.

1.9            “Credit Agreement” means that certain Credit and Security
Agreement of even date herewith among MVL, as Borrower, the financial
institutions party thereto from time to time, as Lenders, General Electric
Capital Corporation, as the Administrative Agent, and HSBC Bank USA, National
Association, as Collateral Agent, as the same may be from time to time amended,
supplemented or otherwise modified.

1.10           “Derivative Works” shall have the meaning set forth in 17 USC,
Section 101 et seq.

 

1.11

“Direct Negative Cost” shall have the meaning set forth in the Master Agreement.

 

1.12

“Distribution Rights” shall have the meaning set forth in the Master Agreement.

 

1.13           “ECD Material” means all material acquired or created for
inclusion in the enhanced or multi-media portion of a CD, CD-Plus, CD-ROM, DVD,
virtual file, or any other format whether now known or hereafter devised,
including but not limited to, photography, graphics, technology, software, and
so-called hyperlinks to URLs.

1.14           “Ephemeral Recordings” means Records created solely for the
purpose of facilitating a transmission of a public performance of a Record.

 

1.15

“Laws” shall have the meaning set forth in the MCI Assignment Agreement.

 

 

1.16

“Literary Material” shall have the meaning set forth in the Master Agreement.

1.17           “Literary Publishing Rights” means, with respect to each Picture,
the right to publish and distribute for sale to the public hardcover or
soft-cover printed publications of all or any part of the Literary Material
(i.e., copies of the screenplay without images) (other than music and/or lyrics)
used in connection with the Picture, at any stage of completion with the
foregoing not in any way limiting or including publications included within
Merchandising Rights.

1.18           “Main Character(s)” shall have the meaning set forth in the MCI
Assignment Agreement.

1.19           “Marketing Rights” means, with respect to the advertising,
promotion and marketing of each Picture, the right to: (i) publish and authorize
others to publish in any language, in any media and in any form, synopses,
summaries, adaptations, resumes and stories of and excerpts from the Picture, in
each such case of no more than 1,000 words and in each case not offered for sale
and not in “comic book” or “comic” form unless approved in advance in writing by
MRI; it being agreed that MRI’s publication of comic books including or
incorporating Picture

 

2

 



 

Related Items is included as a Reserved Right or if applicable an MVL Granted
Right and shall not be deemed Marketing Rights; (ii) use and authorize others to
use the name, voice and likeness (and any simulation or reproduction thereof) of
any artist appearing in or rendering services in connection with the Picture;
(iii) exhibit and authorize others to exhibit in any language by any media,
including radio and television, excerpts and clips from the Picture, provided
such excerpts and clips will not be offered for sale and will not exceed one (1)
minute in length; (iv) create, produce, fix, distribute, perform and otherwise
exploit trailers, advertisements, music videos, promotional films,
“behind-the-scenes” footage or films, “added value” or “bonus” materials (e.g.,
director’s commentary, promotional-type featurettes) and (v) use any Picture
Related Item or Picture Related Element in connection with the marketing of the
Picture subject to the limitations set forth herein. With respect to “bonus”
materials and specifically bonus material on DVDs, MRI shall have the right to
include a reasonable amount of content on each DVD of a Picture to promote,
market, or advertise its own or a third party product, good, or service licensed
by MRI or one of its affiliates. MVL shall have reasonable approval rights over
such inclusions, such approval not to be unreasonably withheld.

1.20    “Marvel Handbook” means the Official Handbook of the Marvel Universe
(1983 Edition), any other Official Handbook of the Marvel Universe published
thereafter and such other source reference material identified by MRI to MVL in
writing prior to the commencement of development of a Picture for a Main
Character.

1.21           “Master Agreement” means that certain Master Development and
Distribution Agreement among MVL, MPROD, as the Master Distributor and the
Development Company (as defined therein), and MSI of even date herewith as the
same may be amended, supplemented or modified by agreement of the parties
thereto.

1.22           “MCI Assignment Agreement” means that certain MCI Assignment
Agreement of even date herewith between MCI and MRI.

1.23           “Merchandising Rights” means, with respect to each Picture,
Literary Material and the Property, the exclusive, perpetual, worldwide right to
license, sublicense, manufacture, have manufactured, distribute, or
sub-distribute, sell, convey, market, advertise, promote and publicize, in any
manner and by any means now known or hereafter devised, articles of merchandise
and/or products of any kind and nature (including, without limitation, props,
toys, board games, video games, home products, novelties, trinkets, souvenirs,
apparel, fabric, foods, candy, electronic toys, trading card games, beverages
and cosmetics) and the right to license, sublicense, distribute, sub-distribute,
sell, market, advertise, promote and publicize, in any manner and by any means
now known or hereafter devised, services which embody on or in such merchandise,
products or services in whole or in part or in combination with other
intellectual property owned or controlled by MCI or MRI and/or the Property, New
Characters, other characters, designs, visual representations, names, likenesses
and/or characteristics of artists, physical properties or any other materials
appearing or used in or in connection with the Picture, including the
Picture-Related Items and/or Picture-Related Elements, or all or any part of the
Literary Material, at whatever stage of completion, and the right to publish,
distribute, sub-distribute, sell, advertise, promote and publicize, in any
manner and by any means now known or hereafter devised, souvenir programs,
picture books, comic books, post cards, movie novels, photo novels, illustration
books and activity books or booklets in electronic or physical form which embody
the foregoing in whole or in part or in combination with other intellectual
property owned or controlled by MRI or MCI and/or the Property, New Characters,

 

3

 



 

other characters, designs, visual representations, names, likenesses and/or
characteristics of artists, physical properties or other materials appearing or
used in or in connection with the Picture, including without limitation the
Picture-Related Items and/or Picture-Related Elements, or all or any part of the
Literary Material, in whatever stage of completion or Clip Rights in connection
therewith. “Clips Rights” shall mean a royalty-free right (excluding reuse fees,
residuals and any and all third party fees) by MRI to use or license third
parties to use stills and/or clips (and/or music), not exceeding two (2) minutes
in running time, from each of the Pictures in or in conjunction with
Merchandising Rights or Reserved Rights, including articles, venues or services
(including in its on-line services, the worldwide web and other electronic means
of distribution) licensed by MRI and the right to use the same in connection
with the exercise by MRI of its Co-Promotion/Commercial Tie-In Rights.

1.24    “Minor Character” shall have the meaning set forth in the MCI Assignment
Agreement.

1.25           “MRI Family Co-Promotion/Commercial Tie-In” means a
co-promotion/commercial tie-in in which (A) the intellectual property licensed
by MRI includes not less than two (2) Main Characters, Subsidiary Characters, or
Minor Characters (or one (1) of any of the foregoing with another Marvel
character); and (B) no one Main Character, Subsidiary Character or Minor
Character shall appear more prominently than any one other character in such
co-promotion/commercial tie-in.

1.26           “Musical Composition” means a musical composition, irrespective
of length, comprised of, but not limited to, lyrics, spoken words, sounds,
arrangements and bridging passages. Recordings of more than one (1) arrangement,
translations, adaptation, derivative work or version of the same Musical
Composition or Record shall be considered, collectively, a recording of one (1)
Musical Composition for all purposes under this Agreement.

1.27           “Music Publishing Rights” means, with respect to each Picture,
the right to: (i) publicly and privately perform, or license the right to
publicly and privately perform, the Musical Compositions in any manner and in
any and all media now known or later developed, including, without limitation,
all forms of theatrical and non-theatrical exhibition, free, pay, subscription,
toll and basic origination television and radio whether programming is
transmitted or distributed by over-the-air broadcast, terrestrial broadcast,
microwave, cable, closed circuit or direct broadcast, satellite, or so-called
podcast, and use in trailers, advertisements, promotional material, Records and
all other forms of audiovisual device for home use or otherwise, and any
electronic media, whether interactive or not, including, without limitation,
videogames, the Internet, or by any other means, methods or modes now known or
later developed; (ii) substitute a new title or titles for Musical Compositions
and to make, or license the right to make, any arrangement, adaptation,
derivative work, translation, dramatization or transposition of Musical
Compositions, in whole or in part, and couple Musical Compositions with any
other musical, visual imagery, literary or dramatic material; (iii) secure
existing and new copyrights and all registrations thereto, including any and all
renewals and extensions of copyright under any present or future laws, and any
and all other rights, claims and demands (to the extent the party granting the
rights described herein has any such rights, claims or demands) that any artist,
producer or other copyright holder now has or to which they might be entitled or
that hereafter they could or might secure with respect thereto if these presents
had not been made, and to have and to hold the same with respect to Musical
Compositions, absolutely and forever throughout the world in perpetuity; (iv)
make, or license the right to make, Records, sound

 

4

 



 

tracks, pressings, and all other mechanical, electrical or other reproductions
of Musical Compositions, in whole or in part, in any form or manner, including
the right to synchronize the same in timed relation with Records (including, but
not limited to sound motion pictures, television, home videos and other media
now known or later developed) and the right to copy, manufacture, reproduce,
advertise, license, publish, distribute, sell or otherwise use and exploit
Musical Compositions, and all reproductions thereof, for any and all purposes
and by any and means, method or mode now or later developed, including, but not
limited to, over-the-air broadcasting, terrestrial broadcasting, webcasting,
podcasting, television and all other transmission or distribution means, methods
or modes now known or later developed; (v) print, publish, display and sell
sheet music orchestrations, arrangements and other editions of Musical
Compositions in all forms, including, but not limited to, the right to include
any and all Musical Compositions in song folios and lyric magazines with or
without music, and the right to license others to include, any and all Musical
Compositions in song folios and lyric magazines with or without music; and (vi)
any and all other rights of every and any nature now or hereafter existing under
and by virtue of any common law rights and any copyrights (and renewals and
extensions thereof) in any and all Musical Compositions.

1.28    “Music Rights” means, with respect to each Picture, the right to
license, record, copy and/or reproduce musical compositions for use in
synchronization or timed relation with the visual component of the Picture.

1.29           “MVL Granted Rights” means: (A) (i) the Publishing Rights, (ii)
the Literary Publishing Rights, (iii) the Music Publishing Rights in and to the
Musical Compositions embodied in a Soundtrack, (iv) the Soundtrack Recording
Rights (and the right to receive Statutory Copyright Revenues associated
therewith), (v) the Marketing Rights, on a non-exclusive basis, (vi) the right
to use and exploit in any manner now known or hereafter devised for any purpose,
in whole or in part, the Literary Material or the Picture, subject to the
Rights, (vii) exclusive, worldwide, transferable (including sublicenseable),
irrevocable, fully paid-up and perpetual right and license to exploit any New
Characters in any manner now known or hereafter devised, including without
limitation, the right to make Derivative Works based on the New Characters,
subject to the Rights, provided however, to the extent a New Character is an
enhancement or modification to an existing Subsidiary Character or Minor
Character, MRI shall have the right to use such New Character in any manner
without restriction, including without limitation any restriction imposed by the
Rights, (viii) all right, title and interest in and to the Merchandising Rights
on an exclusive, worldwide, perpetual, transferable (including sublicenseable),
fully paid-up basis to the extent and if for any reason the Merchandising Rights
are not determined to be Reserved Rights and (ix) all right, title and interest
in and to the Publishing Rights on an exclusive, worldwide, perpetual,
transferable (including sublicenseable), fully paid-up basis to the extent and
if for any reason the Publishing Rights are not determined to be Reserved
Rights; and (B) the exclusive, transferable (including sublicensable),
perpetual, irrevocable, fully paid-up, worldwide right and license to use in any
manner and for any purpose, including without limitation, the right to modify,
alter, edit, add to, subtract from, or combine any Picture-Related Item or
Picture-Related Element or other elements or material from the Picture,
including without limitation, in connection with or as part of the rights set
forth in clause (A) of this Section 1.29, or in connection with or as part of
the Reserved Rights (as defined in Section 5 below), including without
limitation, the Merchandising Rights and the Publishing Rights or in any other
manner. The rights set forth in this Section 1.29 further include without
limitation the exclusive, transferable, perpetual, irrevocable worldwide right
and license to market, promote, advertise, exploit, sell, license, sublicense,
distribute, subdistribute, alter, modify, edit, use

 

5

 



 

and create derivative works based on or using the rights set forth herein, the
right to bring any claims or causes of action in MRI’s name or in the name of
MVL and to retain any sums received in connection therewith in connection with
the rights granted to or reserved for MRI in this Agreement, and with respect to
the Music Publishing Rights to register the Musical Compositions with any
performing rights organizations.

1.30    “New Characters” means all new characters and all enhancements to
pre-existing Main Characters, Subsidiary Characters or Minor Characters and all
other items or properties of any description created by or for MVL, or which
otherwise first appear in a Picture or Derivative Work produced or created by or
for MVL or in connection with the marketing, distribution and/or exploitation of
any such Picture or Derivative Work or the exercise by MVL of any of its Rights.

1.31           “P&A Cost and Expense” shall have the meaning set forth in the
Master Agreement.

1.32           “Picture” means a first-class live action (which may include CGI)
or animated (which may include CGI) motion picture produced in the English
language with a running time (excluding credits) of at least 86 minutes and no
longer than 150 minutes intended to be and which shall be initially released and
exhibited through Theatrical Distribution in movie theatres in the United States
(or simultaneously around the world) based on either: (i) an individual Main
Character (or the Subsidiary Characters applicable to that Main Character
subject to the restrictions set forth in Section 3.2.2 below) or (ii) an
individual Character Title, which qualifies for an MPAA rating no more
restrictive than “PG-13” (or the equivalent thereof if such rating no longer
exists) and which has a Direct Negative Cost of not less than $50 Million and
not more than $165 Million (the “Maximum Budget”); provided, however, the
Maximum Budget amount may be increased with the prior written consent of the
Control Party.

1.33           “Picture-Related” or “Picture-Related Item” means any
merchandise, product, service, element or other item of any nature relating to
the Property with respect to which either the item itself, or its packaging (or
“hang-tags”) or its marketing or promotional materials, explicitly references a
Picture (e.g., “Now a major motion picture”) or contains, uses or incorporates
any distinguishable element, artwork, design, logo or other material, whether
physical or digital, tangible or intangible, which first appears in a Picture or
is created by or for MVL in connection with any Picture or Literary Material or
the marketing or co-promotion thereof, including without limitation, any New
Character(s) or the name or likeness of any actor or other creative element
performing services in connection with any Picture (a “Picture-Related
Element”), irrespective of whether such Picture-Related Element is combined with
other elements or images which are newly created or are taken from the Property
or other sources.

 

1.34

“Property” shall have the meaning set forth in the MCI Assignment Agreement.

 

1.35

“Premiums” shall have the meaning set forth in Section 8.

 

1.36           “Publishing Rights” means, in addition to such related rights
included in the Merchandising Rights, all publishing rights (whether in digital
or print form) with respect to each Picture, the Property and Literary Material
including without limitation the right to create anthologies, series of books,
novels, “how to” books, guide books, fictional or non-fictional books based on
all or part of the Picture, Property or Literary Material in hard cover or soft
cover and the

 

6

 



 

right to make text with or without supplemental pictures, images or artwork or
comic books (consisting of text and pictures, images or artwork) based on each
Picture, the Property and/or Literary Material and the right to make any of the
foregoing available to a reader by means of a digital or electronic delivery
system (e.g., by means of CD-ROM, DVD or the Internet), whether or not the
foregoing includes characters in motion accompanying such text, and the right to
use continuous or intermittent music in connection with the foregoing in its
sole discretion, in each such case, other than as limited by the Distribution
Rights granted to MVL hereunder.

1.37    “Records” means all forms of reproductions and phonograph records now
known or later developed, including all material objects, recordings of all
type, virtual files, and products and devices of every kind and character in
which sound or sound accompanied by visual images are fixed by any method now
know or later developed and from which sound or sound accompanied by visual
images can be recorded and later perceived, reproduced, transmitted, downloaded
or otherwise communicated to listeners, either directly or with the aid of a
machine or device now known or later developed, including via radio, television,
film, the Internet or any other manner of medium.

 

1.38

“Reserved Rights” has the meaning set forth in Section 5.

 

1.39

“Rights” has the meaning set forth in Section 3.1.

 

1.40           “Soundtrack” means all Records manufactured or otherwise derived,
in whole or in part (including using Musical Compositions from non-Picture
sources), from any Musical Composition utilized in the Picture or from a
re-recording, re-arrangement, adaptation, translation, derivative work or
modified version of any Musical Composition utilized in the Picture, including
without limitation, in whole or in part, any and all Musical Compositions and
Records created by or for MVL.

1.41           “Soundtrack Recording Rights” means the right to: (i)
manufacture, reproduce, display, distribute, download, transmit or otherwise
deliver; (ii) sell, license, lease, rent, release, import, export, transfer,
convey, advertise, promote, publicize, market, or otherwise deal in, dispose or
exploit, under any trademark, trade name and/or label, or refrain from such
dealings; (iii) adapt, create derivative works of, couple and otherwise use;
(iv) prepare Ephemeral Recordings of; (v) publicly and privately perform, or
license the right to publicly and privately perform, in any manner and in any
and all media now known or later developed, including, without limitation, all
forms of theatrical and non-theatrical exhibition, free, pay, subscription, toll
and basic origination television and radio whether programming is transmitted by
over-the-air broadcast, terrestrial broadcast, microwave, cable, closed circuit
or direct broadcast satellite, so-called podcast, use in trailers,
advertisements, and promotional material thereof, Records and all other forms of
audiovisual device for home use or otherwise, and any electronic media whether
linear or not, and any interactive uses including, without limitation, the
Internet, or by any other means, methods or modes now known or later developed;
and (vi) secure existing and new copyrights and all registrations thereto,
including any and all renewals and extensions of copyright under any present or
future laws, and any and all other rights, claims and demands that any writer,
composer, producer or other copyright holder now has or to which they might be
entitled or that hereafter they could or might secure with respect thereto if
these presents had not been made, and to have and to hold the same with respect
to all Records manufactured or otherwise derived, in whole or in part, from the
Soundtrack, absolutely and forever throughout the world in perpetuity.

 

7

 



 

 

 

1.42

“Sponsorship Rights” has the meaning set forth in Section 8.

1.43           “Statutory Copyright Revenue Rights” means the right to collect
Statutory Copyright Revenues, and the right to collect or to arrange for the
collection of Statutory Copyright Revenues resulting from the secondary
transmission or re-transmission of each Picture, by any means now known or
hereafter devised.

1.44           “Statutory Copyright Revenues” means, with respect to each
Picture, all royalties, fees and other revenues which are entitled to be
collected by reason of any statute, governmental regulation or operation of law,
based upon or in connection with, in whole or in part, or directly or
indirectly, any exercise of the Distribution Rights in and to the Picture.

1.45           “Subsidiary Characters” shall have the meaning set forth in the
MCI Assignment Agreement.

1.46           “Theatrical Distribution” shall have the meaning set forth in the
Master Agreement.

2.            CONDITION PRECEDENT. All of the rights and obligations of MRI and
MVL contained herein are expressly conditioned on and subject to the
satisfaction, in the reasonable opinion of MRI, of the full execution of the MCI
Assignment Agreement with respect to all right, title and interest of every kind
and nature in and to the Marvel Characters and the Character Titles and all
right, title, interest and obligations in and to the MCI Agreements (as defined
in the MCI Assignment Agreement) (the “Condition Precedent”).

3.

MRI - MVL GRANT OF RIGHTS.

3.1             Grant of Rights. Subject to satisfaction or waiver of the
Condition Precedent set forth in Section 2 above and further subject to the
terms and conditions of this Agreement, MRI hereby grants to MVL the following
rights (collectively, the “Rights”):

3.1.1      The exclusive, worldwide, transferable (including without limitation
sublicenseable), irrevocable and perpetual right to produce the Pictures (each
of which shall initially be released through Theatrical Distribution), and
sequels, prequels to and remakes of the Pictures (the “Production Rights”);

3.1.2      The Music Rights, on an exclusive, worldwide, transferable (including
without limitation sublicenseable), irrevocable and perpetual basis;

3.1.3      The Distribution Rights, on an exclusive, worldwide, transferable
(including without limitation sublicenseable), irrevocable and perpetual basis;

3.1.4      The Co-Promotion/Commercial Tie-In Rights during the
Co-Promotion/Commercial Tie-In Period on an exclusive, worldwide, irrevocable,
transferable (including without limitation sublicenseable), basis subject to the
terms of Section 8;

3.1.5      The Marketing Rights, on a non-exclusive, worldwide, transferable
(including without limitation sublicenseable), irrevocable and perpetual basis;

 

8

 



 

3.1.6The Statutory Copyright Revenue Rights with respect to the Rights (as
opposed to the MVL Granted Rights) (e.g., Statutory Copyright Revenues
associated with Music Publishing Rights shall be retained by MRI as part of the
MVL Granted Rights), on an exclusive, worldwide, transferable (including without
limitation sublicenseable), irrevocable and perpetual basis;

3.1.7      The exclusive right, in connection with the exercise of the Rights
granted pursuant to Sections 3.1.1 through 3.1.5 above and subject to the
limitations set forth in Section 3.2 below, to use the name of a Main Character,
Subsidiary Character, Minor Character, and Character Title, as applicable, in or
in connection with a Picture based upon such Main Character, Subsidiary
Character, Minor Character or Character Title, as applicable, it being
acknowledged by MVL that such right is exclusive only as to the Pictures and
that MRI retains such right in all other circumstances; and

3.1.8      The non-exclusive right, subject to Section 14.5 below to use the
“Marvel” name and logo in or in connection with each of the forgoing rights
specified in this Section 3.1.

No rights set forth in Sections 3.1.1 and 3.1.8 may be transferred, licensed,
sublicensed or otherwise conveyed, granted to, or exercised by, a Competitor (as
defined in the Master Agreement). MVL may only exercise the rights granted in
this Section 3.1 in a manner consistent with the terms hereof.

 

3.2

Grant of Rights Limitations.

3.2.1      Title Limitations. Notwithstanding the foregoing or anything else to
the contrary set forth in this Agreement, MVL shall only have the right to use
the name of a Main Character, Subsidiary Character or Character Title, as
applicable, as or as part of the title of a Picture which is based upon such
Main Character, Subsidiary Character or Character Title (e.g., the “Captain
America” name may only be used in or in connection with a Picture based upon
“Captain America”). Further, MVL shall not have the right to: (i) use the name
of a Main Character or Subsidiary Character as or as part of the title of a
Picture which is based upon a Character Title (e.g., the “Captain America” name
may not be used as or as a part of the title of a Picture based upon the
“Avengers;” provided, however, that for the purpose of clarity such name may be
used in or in connection with such Picture, but not in the title, if the
“Captain America” character appears in such Picture); or (ii) use a Character
Title as or as part of the title of a Picture which is based upon a Main
Character (e.g., “Avengers” may not be used as or as a part of the title of a
Picture based upon “Captain America” provided, however, that such limitation
shall not apply if the Picture is based upon the “Avengers” and the “Captain
America” character is a member of an ensemble cast appearing in such Picture).
Without the prior written consent of MRI, each Main Character or Character Title
may only be used in or in connection with a Picture based upon such Main
Character or Character Title, as applicable; provided, however, that the Main
Characters listed on Schedule 3.2.1 may be used in connection with a Picture
based on the applicable Character Title (e.g., “Captain America” may only be
used in or in connection with a Picture based upon “Captain America” or in a
Picture in which “Captain America” is a member of an ensemble cast of the
“Avengers” and may not be used in a Picture based upon, for example, “Doctor
Strange”).

3.2.2      Subsidiary Character and Minor Character Limitations. MVL’s right to
use the Minor Characters in or in connection with a Picture pursuant to the
exercise of the grant of

 

9

 



 

Rights set forth in Section 3.1 above shall be at all times and instances
non-exclusive. Further, and for the avoidance of doubt, no rights in or to the
character “Rama-Tut” as an alias of the Subsidiary Character “Kang” are granted
by this Agreement. Further, no Minor Character may be used in the title of a
Picture or be the principal character of a Picture, and each Subsidiary
Character or Minor Character may only be used in or in connection with a Picture
based upon the Main Character or Character Title, as applicable, associated with
the Subsidiary Character or Minor Character (e.g., “Red Skull” may only be used
in or in connection with a Picture based upon “Captain America” and may not be
used in a Picture based upon “Doctor Strange” or in a Picture in which “Captain
America” is a member of an ensemble cast such as the “Avengers”); provided
however, if a Subsidiary Character has appeared in a Picture, then thereafter,
such Subsidiary Character may be the principal character in a Picture based on
such Subsidiary Character (e.g., if Red Skull has appeared in Captain America,
Red Skull may then be the principal character in a movie about Red Skull). The
preceding restrictions are of specific importance and are conditions of the
grant of Rights set forth in Section 3.1.

3.2.3New Characters. The restrictions set forth in Section 3.2.2 shall not apply
to New Characters.

4.            MVL - MRI GRANT OF RIGHTS. Subject to satisfaction or waiver of
the Condition Precedent set forth in Section 2 above, in consideration of MRI’s
grant of rights to MVL as set forth above and for other consideration the
receipt and sufficiency of which is hereby acknowledged, MVL hereby grants,
conveys and transfers to MRI, and MRI hereby accepts, a worldwide, exclusive
(other than the Marketing Rights which are non-exclusive), transferable,
irrevocable, fully-paid up and perpetual right and license to the MVL Granted
Rights. It is the intention of the parties that the Merchandising Rights and
Publishing Rights be Reserved Rights. If for any reason whatsoever all or part
of the Merchandising Rights or all or part of the Publishing Rights are deemed
not to be Reserved Rights, then the grant of rights set forth in this Section 4
shall automatically be deemed to include and shall and does include a grant to
MRI of the Merchandising Rights and or Publishing Rights on an exclusive,
perpetual, irrevocable, transferable, sub-licenseable, worldwide, royalty free,
fully paid up basis and which grant shall be deemed by the parties to be part of
the MVL Granted Rights. The MVL Granted Rights include all rights to any of such
rights that may be hereafter created, acquired or licensed-in by MVL.

5.            MRI’S RESERVED RIGHTS. Notwithstanding anything to the contrary
set forth in this Agreement, MRI hereby reserves all rights of any kind and
nature (including, without limitation, with respect to each Picture, Property,
Literary Material or other item, right or material) not expressly granted to MVL
pursuant to Section 3.1 hereof, including without limitation (collectively the
“Reserved Rights”):

 

5.1

The Merchandising Rights;

 

5.2

Publishing Rights;

 

5.3         The exclusive, perpetual, irrevocable, transferable (including
without limitation sublicenseable), worldwide right to produce, distribute and
otherwise exploit any audio-visual work (or audio or visual), either live action
or animated, of any length, or cause any of the foregoing to occur, which is
produced for initial exploitation by any means other than Theatrical
Distribution, including without limitation direct sales to the home market or
the Internet;

 

10

 



 

5.4   The exclusive, perpetual, irrevocable, transferable (including without
limitation sublicenseable), worldwide right to produce, distribute and otherwise
exploit or cause any of the foregoing to occur television programs, whether live
action or animated, including without limitation, movie of the week,
mini-series, long form, and episodic television programs which are intended for
initial exploitation by means of television;

5.5         The exclusive, perpetual, irrevocable, transferable (including
without limitation sublicenseable), worldwide right to license, construct and
operate theme park attractions (including any and all location-based attractions
and outdoor amphitheater shows), restaurants and arena shows (including ice
shows and other touring shows);

5.6         The exclusive, perpetual, irrevocable, transferable (including
without limitation sublicenseable), worldwide right to produce or authorize live
stage productions. Notwithstanding the foregoing, no live stage show may be
recorded and/or transmitted for Theatrical Distribution.

5.7         The exclusive, perpetual, irrevocable, transferable (including
without limitation sublicenseable), worldwide right to broadcast by means of
radio, audio-only programs; provided, however, that the foregoing shall not
limit MVL’s right to advertise and promote each Picture by means of radio;

5.8         The right to conduct co-promotions and/or commercial tie-ins with
respect to the Property that do not include the Picture on a perpetual,
irrevocable, transferable (including without limitation sublicenseable),
worldwide basis;

5.9         MRI Family Co-Promotions/Commercial Tie-Ins, on a perpetual,
irrevocable, transferable (including without limitation sublicenseable),
worldwide basis;

5.10      With respect to the Reserved Rights, the right to market, advertise
and promote any or all of such Reserved Rights by any means, manner or medium
now known or hereafter devised and the right to cause any of the foregoing
Reserved Rights to occur.

 

6.

SOUNDTRACK ROYALTY / MUSIC PUBLISHING ROYALTY.

 

6.1         Subject to (a) the effective grant of the applicable rights pursuant
to Section 4 (i.e., provided MVL has or acquires the Music Publishing Rights
with respect to a Musical Composition to grant to MRI) or if MRI owns the Music
Publishing Rights as a result of an agreement with MVL or the applicable
production services company to create such Musical Composition and such
agreement grants ownership of the Music Publishing Rights to MRI; and (b) the
terms of this Agreement, MRI agrees to pay or cause to be paid to MVL the Music
Publishing Royalty set forth on Exhibit C attached hereto.

 

6.2         Subject to (a) the effective grant of the applicable rights pursuant
to Section 4 (i.e., provided MVL has or acquires the Soundtrack Recording Rights
to grant to MRI) or if MRI owns the Soundtrack Recording Rights as a result of
an agreement with MVL or applicable production services company to create a
Soundtrack for a Picture and such agreement grants ownership of the Soundtrack
to MRI; and (b) the terms of this Agreement, MRI agrees to pay or cause to be
paid to MVL the Soundtrack Royalty set forth on Exhibit D attached hereto.

 

 

11

 



 

7.      SERVICES FEE AND BACKEND PARTICIPATION. Following an Event of Default
(as defined in the Credit Agreement), if a Picture is produced and MSI or its
designee or assignee is not receiving its Affiliate Producer Fee (as defined in
the Master Agreement) then MRI or its designee or assignee shall receive for
each such Picture a fixed service fee of US$750,000 (“Fixed Services Fee”) and
Two and One-Half Percent (2.5%) of One Hundred Percent (100%) of the aggregate
of Gross Receipts and Co-Financing Amounts (both as defined in the Master
Agreement) derived from the exploitation of each Picture (“Back-End Services
Fee”). No Back-End Services Fee shall be paid to MRI or its designee or assignee
with respect to a Picture until the Participations (as defined in the Master
Agreement) otherwise payable to MSI or its designee or assignee for said Picture
equals the Fixed Services Fee. The Fixed Services Fee shall be payable pursuant
to the payment schedule for the Fixed Producer Fee set forth in the Master
Agreement.

8.            CO-PROMOTION/COMMERCIAL TIE-IN RIGHTS. MVL shall not enter into
any Co-Promotion/Commercial Tie-In with a theme park without MRI’s prior written
approval, such approval not to be unreasonably withheld or delayed; provided,
however, that MVL shall be entitled to withhold its consent in its sole
discretion due to any conflict with that certain theme park licensing agreement
dated as of March 22, 1994 between MCA Inc. (“MCA”) and Marvel Entertainment
Group, Inc., as amended (“MCA Agreement”), or any other existing agreement
pertaining to theme parks. With respect to the use of “Premiums” (Premiums to be
defined as a giveaway, merchandise or other promotional item used by or in
connection with Tie-In Partners (e.g., a “Captain America” action figure, cup or
t-shirt distributed with children’s’ meals at a fast food restaurant), MRI shall
have the right to approve all Premiums which approval may be withheld for any
reason or no reason. MVL shall fully consult with MRI regarding, and give good
faith consideration to, conducting Co-Promotions/Commercial Tie-Ins with MRI’s
pre-existing promotional partners. MVL shall not at any time enter into any
Co-Promotion/Commercial Tie-In agreement, which includes exclusivity provisions
or other terms, which would restrict MRI’s right to conduct or exercise its
Merchandising Rights. Notwithstanding anything contained in this Agreement to
the contrary, MRI shall at all times be permitted to conduct MRI Family
Co-Promotions/Commercial Tie-Ins. MRI shall have the right, at all times, to
conduct co-promotions/commercial tie-ins which do not relate to any Picture. For
the purpose of clarity, MRI’s exercise of its Reserved Rights and/or the MVL
Granted Rights shall not at any time and in any manner whatsoever be deemed to
conflict with MVL’s Co-Promotions/Commercial Tie-In Rights. Further, the
exploitation by MCA of its rights pursuant to the MCA Agreement shall not at any
time and in any manner whatsoever be deemed to conflict with MVL’s
Co-Promotion/Commercial Tie-In Rights. For the avoidance of doubt, MVL’s
Co-Promotions/Commercial Tie-In Rights shall not include “Sponsorship Rights” in
any manner or respect. Sponsorship Rights are defined as a promotional
arrangement between MRI (or a third party which has been authorized by MRI) to
conduct a live event and a company, which desires to associate its products or
its brand with such live event; provided, however, that Sponsorship Rights shall
not preclude MVL from holding a premiere party for the Picture. MRI shall have
the right to conduct Co-Promotions/Commercial Tie-In following the expiration of
the Co-Promotion/Commercial Tie-In Period.

 

9.            CONSULTATION/APPROVAL. MRI shall have the following consultation
and approval rights with respect to MVL’s exercise of the Rights in connection
with each Picture:

 

9.1         Consultation Rights. MRI shall have a right of full and meaningful
creative consultation with respect to each of the following (“Consultation
Rights”): (i) all key creative elements, personnel and facilities (e.g.,
budgets, writers, producers, key crew members, principal

 

12

 



 

visual effects vendor, principal post-production facility); (ii) the worldwide
marketing budgets, plans and release schedules, and all other key creative
marketing aspects of each Picture, including without limitation, all images, one
sheets, billboards, trailers, packaging for Video Items, newspaper ads and
television ads. MRI shall exercise the Consultation Rights in a reasonable
manner and not so as to frustrate the full and timely development, production
and/or exploitation of each Picture. For the avoidance of doubt, “consultation”
shall mean MVL ensuring in advance and in good faith that MRI has the
opportunity to participate in connection with the above referenced Consultation
Rights.

 

9.2   Approval Rights. MRI shall have the right to approve (“Approval Rights”):
(i) the story or other “first” writing step (including the basic setting); (ii)
each draft of the screenplay, including without limitation, the final
screenplay; (iii) the powers, costumes, key animation design (if applicable) and
“look” of each Main Character, Subsidiary Character, Minor Character and
Character Title and any other element not expressly set forth in order to ensure
the consistency thereof to the Marvel Handbook or such other source reference
material identified by MRI to MVL in writing prior to the commencement of
development of a Picture for such Character or Character Title (“Character
Integrity”); (iv) the advertising and marketing materials in order to ensure
Character Integrity; (v) the creation and use of New Characters, including each
New Character’s powers, origin story, costume, key animation design (if
applicable) and “look” (vi) the director; (vii) the principal cast members;
(viii) the use of any Trademark (as defined in the MCI Assignment Agreement);
(ix) the exercise of the Co-Promotion/Commercial Tie-In Rights as set forth in
Section 8 above; and (x) edits, dubs, subtitles and other alterations to the
Completed Film (as defined in the Master Agreement) made in connection with the
marketing, distribution or exploitation of such Completed Film solely in order
to ensure Character Integrity.

 

9.3         Post Event of Default Creative Approval Rights. From and after an
Event of Default and following foreclosure on the Collateral (as such terms are
defined in the Credit Agreement), MRI shall not have any of its rights set forth
in Sections 9.1 and 9.2 above, but shall instead have the Approval Rights set
forth in this Section 9.3, which rights shall be limited to MRI’s right to
approve: (i) the story or other “first” writing step (including the basic
setting) solely in order to ensure Character Integrity; (ii) each draft of the
screenplay, including without limitation, the final screenplay solely in order
to ensure Character Integrity; (iii) the powers, costumes, key animation design
(if applicable) and “look” of each Main Character, Subsidiary Character, Minor
Character and Character Title and any other element not expressly set forth
solely in order to ensure Character Integrity; (iv) the advertising and
marketing materials solely in order to ensure Character Integrity; (v) the
creation and use of New Characters, including each New Character’s powers,
origin story, costume, key animation design (if applicable) and “look” solely in
order to ensure Character Integrity; (vi) the principal cast members solely in
order to ensure Character Integrity; (vii) in addition to the approval rights
set forth in Section 9.2 above, the exercise of the Co-Promotion/Commercial
Tie-In Rights as set forth in Section 8 above solely in order to ensure
Character Integrity, and (viii) edits, dubs, subtitles and other alterations to
the Completed Film made in connection with the marketing, distribution or
exploitation of such Completed Film solely in order to ensure Character
Integrity. Notwithstanding anything to the contrary set forth herein, if for
whatever reason this Section 9.3 is not enforceable or otherwise not recognized
as a result of the bankruptcy of MVL, MVL and MRI agree that Section 9.2 shall
control.

 

 

13

 



 

9.4   Approval Procedures. The following procedures shall apply with respect to
MRI’s Approval Rights in connection with the approvable elements set forth in
Section 9.2 or Section 9.3 above, as applicable (the “Approvable Elements”):

 

9.4.1     Initial Approval or Disapproval. MVL shall, during the development or
production of a Picture, or in the case of the Co-Promotion/Commercial Tie-In
Rights set forth in Section 8 after production of a Picture, submit to MRI
stories, screenplays, special effects tests, storyboards, dailies and other
materials in which Approvable Elements are depicted or contained (“Submitted
Materials”). If any such Submitted Materials are disapproved by MRI, MRI shall
within the applicable Approval Period (as defined below) inform MVL in writing
(“Disapproval Notice”), stating with specificity: (i) whether any Approvable
Element is disapproved; (ii) the reason for any such disapproval; and (iii) any
modifications which would render the submitted Approvable Element acceptable to
MRI.

 

9.4.2     Changed Approvable Elements. Any Approvable Elements depicted or
contained in the Submitted Materials to which MRI does not object to in writing
during the Approval Period shall be deemed to be approved by MRI. Once MRI
approves, or is deemed to have approved, any Approvable Element contained or
depicted in Submitted Materials, MRI shall not have any further approval rights
regarding such Approvable Elements, unless the depiction of such Approvable
Elements in materials subsequently prepared by MVL deviates from the depiction
thereof which was approved or deemed approved by MRI (“Changed Approvable
Element”). If MRI contends that any materials prepared by MVL contain a Changed
Approvable Element to which MRI objects, then within the applicable Approval
Period following MRI’s first receipt or viewing of the material containing the
Changed Approvable Element, MRI will provide MVL with a written Disapproval
Notice stating with specificity: (i) the nature of the applicable Approvable
Element; (ii) a description of the alteration of such Approvable Element from
the version theretofore approved or deemed approved by MRI; (iii) the manner in
which such Approvable Element is not acceptable; and (iv) any modifications
which would render the Approvable Element acceptable to MRI. Any Changed
Approvable Element to which MRI does not deliver a Disapproval Notice to MVL
within the applicable Approval Period following MVL’s first receipt or viewing
of the material containing the Changed Approvable Element shall be deemed to be
approved by MRI. MRI shall not have any further approval rights regarding such
Approvable Element unless there is a further change to such Approvable Element
from the Changed Approvable Element which was approved or deemed approved by
MRI, in which event the procedure set forth in this Section 9.4.2 shall be
repeated. Any Approvable Element or Changed Approvable Element depicted or
contained in the Submitted Materials to which Marvel duly objects in writing
during the applicable Approval Period shall be deemed to be a “Disapproved
Element.”

 

9.4.3    Approval Periods. The “Approval Period” shall mean the following
periods, as applicable:

 

9.4.3.1 For anything in writing (e.g., the story, treatment, drafts of the
screenplay or final screenplay), ten (10) business days after MRI’s receipt of
the applicable materials; provided, that if MRI does not respond within the
applicable time period, MVL shall provide MRI with written notice that MVL has
not received a response from MRI and MRI shall then have three (3) business days
(reduced to twenty-four (24) hours during active principal photography) after
MRI’s receipt of such written notice to respond.

 

 

14

 



 

9.4.3.2 For all other Approvable Elements, ten (10) business days (reduced to
two (2) business days during active principal photography) after MRI’s receipt
of the applicable materials; provided, that if MRI does not respond within the
applicable time period, MVL shall provide MRI with written notice that MVL has
not received a response from MRI and MRI shall then have three (3) business days
(reduced to twenty-four (24) hours during active principal photography) after
MRI’s receipt of such written notice to respond.

 

9.5         MVL Licensees. MVL shall contractually obligate each third party
authorized by MVL to exercise all or any part of the Rights to comply with the
Approval Rights, including without limitation, those regarding Character
Integrity.

 

9.6         Arbitration. Any and all disputes between MRI and MVL relating to
the Approval Rights (including, without limitation, any dispute as to whether:
(i) an Approvable Element materially deviates from the Marvel Handbook, (ii)
whether a change in any previously approved Approvable Element constitutes a
Changed Approvable Element; (iii) whether MRI has approved, or been deemed to
have approved, an Approvable Element or Changed Approvable Element and/or (iv)
whether MVL has removed Disapproved Elements shall be determined by arbitration
pursuant to Section 19 below. MVL shall not utilize in any Picture any
Approvable Element or Changed Approvable Element which MRI and MVL agree is a
Disapproved Element, or, if MVL and MRI do not agree, which has been finally
determined by the Arbitrator (as defined below), by clear and convincing
evidence, to be a Disapproved Element (i.e., which the Arbitrator finds to have
been timely disapproved and not to have been approved, or deemed approved, by
MRI).

 

10.         PRODUCTION SPECIFICATIONS. In addition to the specifications
contained in the definition of “Picture” in Section 1 hereof, each Picture
produced and completed by MVL shall conform to the following production
specifications:

10.1       Below the Line. The below-the-line production budget of each Picture
shall not be less than the entertainment industry average for major theatrical
motion pictures released during the prime summer or prime holiday release
windows (i.e., a summer event or holiday event movie) unless otherwise agreed in
advance by MRI; and

10.2       Approvals over Third Party Merchandising Controls. MVL shall have the
right to engage approved actors, approved directors and other creative talent in
connection with the production of each Picture on such terms and conditions as
MVL deems appropriate in its sole discretion, subject to MRI’s right of approval
over the following:

10.2.1   Actor Deals. Any provision of an agreement with an actor pertaining to
merchandising rights; and

10.2.2   Director Deals. Any provision of an agreement with a director
pertaining to merchandising rights, any approval rights or “cut” rights.

10.2.3   Exercise. In connection with the foregoing, MRI may exercise its
Merchandising Rights directly with the talent or their designees.

 

11.         CREDIT. The credit provisions set forth in this Section 11 may be
modified by MRI in its election provided no such modification shall make such
credit provision more restrictive:

 

15

 



 

 

11.1Stan Lee Executive Producer Credit. MVL shall accord, and shall
contractually obligate each third party authorized by MVL to exercise all or any
part of the Rights to accord, an executive producer credit to Stan Lee (the
“Stan Lee Executive Producer Credit”) as and when required pursuant to the terms
set forth on Schedule 11.1 in substantially the form: “Executive Producer: Stan
Lee.”

11.2      Logo Credit. MVL shall accord, and shall contractually obligate each
third party authorized by MVL to exercise all or any part of the Rights to
accord, the following credits in connection with each Picture: (i) Marvel
Enterprises, Inc.’s (“MEI”) animated logo (in a form supplied by MCI) shall
appear immediately following the Studio Distributor’s (as defined in the Master
Agreement) logo credit: (a) on screen, and (b) on the theatrical trailer for
each Picture if the animated logo (or freeze frame) of any party appears on such
theatrical trailer; and (ii) MEI’s logo in the form of a “bug” supplied by MCI
shall appear: (a) below the billing block of all print-medium Paid Ads and
theater posters for each Picture, positioned in the lower left corner, and (b)
in all print-medium Excluded Ads in which a billing block appears or in which
the logo of another party appears. MEI’s logo shall be no smaller or less
prominent (e.g., size, duration on screen) than the logo accorded to any other
party.

11.3      Exclusions and Exceptions. The Paid Ad credit obligations shall not
apply to the following Paid Ads (“Excluded Ads”): group, list, institutional or
so-called teaser advertising; special advertising (e.g., announcements of
commencement and/or completion of principal photography, advertising regarding
box office gross receipts, etc.); announcement advertising; advertising relating
primarily to the source material upon which a Picture is based, or to the
author, any member of the cast, the director(s), writer(s) or any other
personnel involved with the production of the applicable Picture; so-called
“award” or “congratulatory” advertisements, including advertisements or
announcements relating to consideration or nomination for an award. The
following shall not be considered Paid Ads or Excluded Ads for any purpose
hereunder: videocassettes, videodiscs and other home video devices and the
covers, packages, containers or jackets therefor (“Video Items”) and other
advertising not relating primarily to the applicable Picture.

11.4      General Credit Terms. All references to “size” however stated, whether
as a percentage or otherwise, shall mean height, width, boldness and thickness
of the lettering used in the credit and, if applicable, the duration of the
credit on screen. No casual or inadvertent failure of MVL or any failure of any
other third party to comply with the credit provisions of this Agreement shall
constitute a breach of this Agreement by MVL. In the event of MVL’s failure to
comply with any of its credit obligations hereunder, MVL shall, upon receipt of
written notice of such failure, use good faith reasonable efforts to correct
such failure in Paid Ads and domestic prints for the applicable Picture on a
prospective basis only, i.e., those Paid Ads (if any) or domestic prints (if
any), prepared after MVL’s receipt of such notice (allowing for adequate time
after receipt of notice to implement such correction). All other credit matters
shall be determined by MVL in its sole discretion.

 

12.         PREMIERES. MVL shall, at MRI’s request and at MRI’s cost unless paid
for by the Studio Distributor, arrange for a screening of each Picture in Los
Angeles and/or New York City for MRI and its customers and licensees with
respect to each Picture. In connection with each celebrity premiere, if any, of
each Picture, MRI shall be allocated a reasonable number of tickets, taking into

 

16

 



 

account the scope and location of such premieres, but in no event less than
twenty-five (25) tickets in each instance. If MVL does not conduct a celebrity
premiere of a Picture in New York, MVL shall conduct a charitable screening of
the Picture in New York at MRI’s request.

 

13.   CORPORATE/INSTITUTIONAL USES. MRI shall have the non-exclusive right to
use (at MRI’s sole expense) stills and/or clips, not exceeding five (5) minutes
in running time, from each Picture and/or from any marketing materials related
to each Picture in connection with general company or institutional uses by MRI
and/or its affiliates (e.g., trade shows, financial prospectuses, annual reports
and/or meetings with shareholders or investment analysts).

 

14.

INTELLECTUAL PROPERTY.

14.1       Ownership. MVL will be the registered owner of the copyright in and
to each Picture and all copyrights and trademarks in and to any New Characters
other than a New Character which is part of the Property (i.e., enhancements or
modifications to or pertaining to or associated with a Character, Character
Title or any elements or portions thereof) which shall be owned by MRI. MVL
shall file a short form copyright license with respect to all copyrights
licensed or assigned to MVL with respect to Literary Material evidencing its
acquisition of the rights in and to the Literary Material.

 

14.2

Protection of Copyrights and Trademarks.

14.2.1  Generally. Any permitted use of the Property in any form shall be with
all notice(s) of copyright and trademark as shall afford to the Main Character,
Subsidiary Character, Minor Character, and/or Character Title copyright and
trademark protection in the United States and all countries adhering to the
Berne Convention, the Pan American Copyright Convention and the Universal
Copyright Convention. MVL’s use of the Trademarks as permitted hereunder shall
at all times be in a manner so as to protect the goodwill associated with such
Trademarks and in a manner (i) consistent with the high quality standards for
such Trademarks maintained by MCI and/or MRI, (ii) in accordance with applicable
Laws, and (iii) in no event in a manner less than that set forth in the Marvel
Handbook. MVL shall require its licensees to be bound by terms no less
restrictive than those set forth in this Section 14.2.1 in order to protect the
integrity of the Trademarks. MRI will do all acts reasonably necessary to
register, preserve and protect all registered Trademarks and pending Trademark
applications as of the date hereof which form part of the Property. MRI will do
all acts reasonably necessary to prevent the Main Characters, Character Titles
and Subsidiary Characters, now in existence, from falling into the public
domain. MVL shall secure on each Picture and all marketing, advertising and
promotion material for each Picture the appropriate copyright and trademark
notifications with respect to the Property.

14.2.2   Control of Prosecution and Maintenance. MRI shall control all
applications for, prosecution of, maintenance of, and payment of prosecution and
maintenance fees on all registered copyrights and trademarks in and to the
Property except for the copyright in and to the Pictures, and shall retain
control of and authority governing all decisions pertaining to such
applications, prosecution and maintenance, including but not limited to the
preparation and filing of applications, responses to office actions, maintenance
applications and supporting documents, payment of issue fees, prosecution fees,
maintenance fees, or annuities, and abandonment of applications or registrations
except as otherwise provided hereunder. MVL shall reasonably cooperate with MRI,
at MVL’s expense, in the application for, prosecution of and maintenance of

 

17

 



 

all such copyrights and trademarks, such cooperation including but not limited
to the prompt execution of any documents reasonably required by MRI in the
course of such application, prosecution or maintenance.

 

14.2.3

Failure to Maintain.

(a)          In the event that MRI decides to abandon or not renew, or fails to
pay fees for, or otherwise fails to continue to prosecute or maintain a
copyright or trademark registration or application existing as of the date
hereof that is pertinent to the Rights, and in any case prior to allowing any
such copyright or trademark registration or application in any country or
territory to lapse or otherwise become abandoned, MRI shall first and before
allowing any such item to become prejudiced obtain the advice and consent of
MVL, and subject to any licenses that MRI has granted to any third party, shall
offer to allow MVL to assume the prosecution and/or maintenance of such
registration or application under MRI’s or any of its licensees’ names. If MRI
fails to perform its obligations under this Section 14.2.3, then MVL may perform
such obligations on MRI’s behalf, pursuant to the power of attorney granted to
MVL under Section 14.4.1 below.

(b)          If MVL assumes control of any prosecution or maintenance on behalf
of MRI under this Section, MVL may deduct its costs and expenses in connection
therewith from any amounts otherwise owed to MRI hereunder. In the event that
MVL decides to abandon or not renew, or fails to pay fees for, or otherwise
fails to continue to prosecute or maintain, a copyright or Trademark
registration or application existing as of the date hereof that is pertinent to
the MVL Granted Rights, and in any case prior to allowing any such copyright or
trademark registration or application in any country or territory to lapse or
otherwise become abandoned, MVL shall first and before allowing any such item to
become prejudiced obtain the advice and consent of MRI and shall offer to allow
MRI to assume the prosecution and/or maintenance of such registration or
application under MVL’s name. If MVL fails to perform its obligations under this
Section 14.2.3, then MRI may perform such obligations on MVL’s behalf, pursuant
to the power of attorney granted to MRI under Section 14.4.2 below. If MRI
assumes control of any prosecution or maintenance on behalf of MRI under this
Section, MRI may deduct its costs and expenses in connection therewith from any
amounts otherwise owed to MVL hereunder.

 

14.3

Enforcement of Rights.

14.3.1   MVL.  MVL shall have the right to enforce its rights and remedies with
respect to the Rights. In MVL’s sole judgment, MVL may join MRI as a party
plaintiff or defendant in any action or proceeding relating to the Rights, and
MRI agrees not to contest any such action by MVL. All damages, penalties,
settlements and profits relating to or arising from any interference with or
infringement of any of the Rights (other than in connection with the Marketing
Rights) are hereby assigned to MVL and shall be includible in the Gross Receipts
of the applicable Picture. Recoveries with respect to the Marketing Rights shall
be divided equally between MRI and MVL after deducting all costs directly
associated with securing such recovery. MRI shall reasonably cooperate with MVL,
at MVL’s expense, in connection with any suit or action threatened or instituted
by or against MVL (other than a lawsuit brought by MRI) relating to any Rights.
MVL shall place customary and reasonable copyright and/or trademark notices as
directed by MRI on all copies of each Picture or other derivative work (e.g.,
marketing, advertising or promotional materials) produced hereunder and such
copyright and/or trademark notices, if any, as are required under applicable law
to protect MRI’s rights in the Property on all Paid Ads, Co-

 

18

 



 

Promotion items or other materials issued to the general public by or under the
control of MVL in connection with any such Picture or permitted derivative work.
MVL shall notify its co-promotion partners, licensees and sub-distributors of
any notices which are required to be accorded pursuant to the foregoing and
shall obtain the compliance of its licensees and sub-distributors with such
requirements. In connection with the enforcement and protection of the Rights,
if MRI has an obligation to indemnify MVL pursuant to Section 17.1 of this
Agreement and if MCI has an obligation to indemnify MRI pursuant to Section 6.1
of the MCI Assignment Agreement and MRI fails to seek such indemnification from
MCI after a reasonable period of time following MRI’s receipt of a written
request to do so from MVL, MVL may seek such indemnity from MCI on MRI’s behalf,
pursuant to the power of attorney granted to MVL pursuant to Section 14.4.1
below.

14.3.2   MRI.    MRI shall have the right to enforce its rights and remedies
with respect to the MVL Granted Rights. In MRI’s sole judgment, MRI may join MVL
as a party plaintiff or defendant in any action or proceeding relating to the
MVL Granted Rights, and MVL agrees not to contest any such action by MRI. All
damages, penalties, settlements and profits relating to or arising from any
interference with or infringement of any of the MVL Granted Rights are hereby
assigned to MRI and shall be retained by MRI. MVL shall reasonably cooperate
with MRI, at MRI’s expense, in connection with any suit or action threatened or
instituted by or against MRI relating to any MVL Granted Rights.

 

14.4

Further Documents and Support. Upon the complete signature hereof:

14.4.1   MRI shall execute, acknowledge and deliver to MVL the Short Form
Copyright License attached hereto as Exhibit A. MRI agrees to duly execute,
acknowledge and deliver, or cause to be duly executed, acknowledged and
delivered, to MVL any and all other copyright or other instruments consistent
with the terms hereof that may be necessary, proper or expedient in the
reasonable opinion of MVL (using its reasonable business judgment) to evidence
or record or give constructive notice of MVL’s Rights, or otherwise carry out
and effectuate the purposes and intent of this Agreement. MRI also agrees to
duly execute, acknowledge and deliver, or cause to be duly executed,
acknowledged and delivered, to MVL any and all security instruments (including
Mortgages of Copyright, UCC-l’s or other documents of any nature) consistent
with the terms hereof. MRI hereby irrevocably nominates, constitutes and
appoints MVL as MRI’s true and lawful attorney-in-fact, coupled with an
interest, with the right to: (i) execute, acknowledge and file all such
instruments and documents consistent herewith that MVL determines to be
reasonably necessary to evidence or record or give constructive notice of MVL’s
Rights, provided MRI has first had a reasonably opportunity to itself execute
such document or instrument; and (ii) file lawsuits or copyright infringement
claims or causes of action, including without limitation, piracy claims to
protect MVL’s Rights, all as required in MVL’s reasonable, good faith judgment,
if MRI fails to execute, acknowledge and deliver any such instruments or
documents within ten (10) business days after MVL’s written request.

14.4.2   MVL shall execute, acknowledge and deliver to MRI the MVL Short Form
Copyright License attached hereto as Exhibit B. MVL agrees to duly execute,
acknowledge and deliver, or cause to be duly executed, acknowledged and
delivered, to MRI any and all other copyright or other instruments consistent
with the terms hereof that may be necessary, proper or expedient in the
reasonable opinion of MRI (using its reasonable business judgment) to evidence
or record or give constructive notice of the MVL Granted Rights, or otherwise
carry out and effectuate the purposes and intent of this Agreement. MVL also
agrees to duly execute, acknowledge and

 

19

 



 

deliver, or cause to be duly executed, acknowledged and delivered to MRI any and
all security instruments (including Mortgages of Copyright, UCC-l’s or other
documents of any nature) consistent with the terms hereof. MVL hereby
irrevocably nominates, constitutes and appoints MRI MVL’s true and lawful
attorney-in-fact, coupled with an interest, with the right to: (i) execute,
acknowledge and file all such instruments and documents consistent herewith that
MRI determines to be reasonably necessary to evidence or record or give
constructive notice of the MVL Granted Rights; and (ii) file lawsuits or
copyright infringement claims or causes of action, including, without
limitation, piracy claims, to protect the MVL Granted Rights, all as required in
MRI’s reasonable, good faith judgment, if MVL fails to execute, acknowledge and
deliver any such instruments or documents within ten (10) business days after
MRI’s written request.

14.5Intellectual Property Notices. MVL shall use appropriate trademark and
copyright notices provided by MRI in connection with its exercise of the Rights.
MVL shall, if requested by MRI, display the Marvel logo in each instance it uses
the “Marvel” name. In no event will MVL use or cause to be used any trademark
notice or copyright notice indicating that the Property is owned by any party
other than MRI (or its successors in interest). The use of the Marvel name and
logo, whether animated or static, shall in each instance be approved in advance
in writing by MRI with such approval not to be unreasonably withheld and which
approval process shall be governed by the terms of Section 9.4 above.

 

15.         REPRESENTATIONS, WARRANTIES AND COVENANTS OF MRI. MRI represents,
warrants and covenants to MVL as follows, as of the date of this Agreement:

15.1       Valid Existence. MRI is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full limited liability company power and authority to conduct its business
as set forth herein and to grant the rights granted hereunder.

 

 

15.2

Authority; No Conflict.

 

(a)         This Agreement constitutes a legal, valid and binding obligation of
MRI, enforceable against MRI in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). MRI has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by MRI of this Agreement and the grant of the Rights hereunder has been
authorized by all necessary limited liability company action on the part of MRI.

 

(b)        The execution, delivery and performance of this Agreement will not
directly or indirectly: (i) result in (with or without notice or lapse of time)
a violation or breach of, or conflict with or constitute a default or result in
the termination or in a right of termination or cancellation of, or accelerate
the performance required by, or require notice under, any agreement which if any
of the foregoing occurred would materially impair the grant of the Rights; (ii)
violate any order, writ, judgment, injunction, ruling, award or decree of any
Governmental Body (as defined in the MCI Assignment Agreement) binding on MRI;
(iii) violate any statute, law or regulation of any jurisdiction governing the
Rights; or (iv) result in the cancellation, revocation or suspension of any
registrations, consents, approvals, authorizations or certificates issued or
granted

 

20

 



 

by any Governmental Body which are held by or granted to MRI, the cancellation
of which would materially impair the Rights, other than notices, approvals,
ratifications, waivers or authorizations that have already been obtained.

 

(c) MRI will not be required to give any notice to or obtain any approval,
consent, ratification, waiver or other authorization from any person or entity
(including, without limitation, any Governmental Body) in connection with: (i)
the execution and delivery of this Agreement, or (ii) the consummation or
performance hereof.

15.3       Except as disclosed in Schedule 3.3(C) to the MCI Assignment
Agreement, MRI either (i) owns the Rights free and clear of any Encumbrance (as
defined in the MCI Assignment Agreement); or (ii) has the exclusive, perpetual,
royalty-free right to use, license and transfer the Rights on the terms set
forth herein.

15.4       Except as disclosed in Schedule 3.3(C) to the MCI Assignment
Agreement, (i) all registrations for Copyrights, Trademarks and Domain Names
identified in Schedule 3.3(A) of the MCI Assignment Agreement are valid and in
force, and all applications to register any Copyrights, Trademarks or Domain
Names so identified are pending and in good standing, all to the best of MRI’s
knowledge without challenge of any kind; (ii) to the best of MRI’s knowledge,
the Copyright and Trademark registrations set forth on Schedule 3.3(A) of the
MCI Assignment Agreement have not been cancelled or abandoned and are valid and
enforceable; and (iii) neither MRI nor any of its Affiliates (as defined in
Section 21 below) is in breach of any agreement relating to the Property which
would materially adversely affect the Rights.

15.5       Except as set forth in Schedule 3.3(C) of the MCI Assignment
Agreement: (i) no infringement or misappropriation of any of the Property has
occurred that would reasonably be likely to materially impair the Rights; (ii)
no claim of any infringement, misappropriation, or violation of any Property has
been made or asserted that would reasonably be likely to materially impair the
Rights; (iii) no claims, lawsuits or proceedings are pending or, to the
knowledge of MRI, threatened that challenge the validity, ownership or use of
any of the Property which would be reasonably likely to materially impair the
grant of the Rights; and (iv) MRI has not received any notice of any filing of
any termination of any Copyright. MVL acknowledges and agrees that the mere
assertion by a third party of any claim referenced above (whether or not such
claim is asserted in connection with litigation) shall not constitute a breach
by MRI of this Section 15.5.

15.6       Except as disclosed in Schedule 3.3(C) of the MCI Assignment
Agreement, all authors, creators, employees, agents, consultants or contractors
who have contributed to or participated in the creation or development of the
Property: (i) created such materials in the scope of his or her employment; (ii)
is a party to a “work-for-hire” agreement or other documentation under which MCI
(or any such predecessor-in-interest) is deemed, acknowledged, claims, or on
which MCI (or any predecessor in interest) has relied on, such documentation to
include the work-made-for-hire stamp and voucher system described on Schedule
3.3(F) of the MCI Assignment Agreement, to be the original owner/author of all
right, title and interest therein; or (iii) has executed an assignment in favor
of MCI (or any such predecessor in interest) of all right, title and interest in
such material.

 

21

 



 

15.7The Property and the Rights as exploited by MRI and their uses comply with
all applicable requirements of Laws and Court Orders (as each such term is
defined in the MCI Assignment Agreement).

15.8       MRI has complied with all requirements of Laws and Court Orders which
are applicable to the Rights.

15.9       Current Licenses. MRI will not enter into any license of or
pertaining to the Rights other than this Agreement and other than as would not
conflict with the terms of this Agreement.

 

15.10    No Impairment. MRI will not knowingly do any act or thing that will
materially interfere with MVL’s exploitation of the Rights herein granted,
conveyed or which will impair, impede, invalidate or Encumber any such Rights;
provided, however, that the mere assertion by a third party of a claim (whether
or not such claim is asserted in connection with litigation) shall not
constitute a breach by MRI of this Section 15.10.

 

15.11    Trademark Registrations. MRI will use its good faith efforts to
register the title of each Picture with the U.S. Patent and Trademark Office and
in such foreign jurisdictions as MRI may reasonably elect.

Notwithstanding the representations, warranties and covenants above, MVL
acknowledges and agrees that no representations or warranties, whether express
or implied are made or deemed made with respect to the Minor Characters.

 

The representations and warranties of each of MRI and MVL shall survive the
termination of this Agreement; provided, however, that the warranties and
representations of the parties shall not survive and shall not be deemed to
apply in the event of a termination by reason of the failure of the Conditions
Precedent.

 

16.         REPRESENTATIONS, WARRANTIES AND COVENANTS OF MVL. MVL represents,
warrants and covenants to MRI as follows:

 

16.1      Valid Existence. MVL is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full limited liability company power and authority to conduct its business
as set forth herein and to grant the rights granted hereunder.

 

 

16.2

Authority; No Conflict.

 

(a)         This Agreement constitutes a legal, valid and binding obligation of
MVL, enforceable against MVL in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). MVL has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by MVL of this Agreement and the grant of the MVL Granted Rights
hereunder has been authorized by all necessary limited liability company action
on the part of MVL.

 

22

 



 

 

(b) The execution, delivery and performance of this Agreement will not directly
or indirectly: (i) result in (with or without notice or lapse of time) a
violation or breach of, or conflict with or constitute a default or result in
the termination or in a right of termination or cancellation of, or accelerate
the performance required by, or require notice under, any agreement which would
materially impair the grant of the MVL Granted Rights; (ii) violate any order,
writ, judgment, injunction, ruling, award or decree of any Governmental Body
binding on MVL; (iii) violate any statute, law or regulation of any jurisdiction
governing the MVL Granted Rights; or (iv) result in the cancellation, revocation
or suspension of any registrations, consents, approvals, authorizations or
certificates issued or granted by any Governmental Body which are held by or
granted to MVL, the cancellation of which would materially impair the MVL
Granted Rights, other than notices, approvals, ratifications, waivers or
authorizations that have already been obtained.

 

(c)         MVL will not be required to give any notice to or obtain any
approval, consent, ratification, waiver or other authorization from any person
or entity (including, without limitation, any Governmental Body) in connection
with: (i) the execution and delivery of this Agreement, or (ii) the consummation
or performance hereof.

 

16.3      Ownership. (a) To the extent that any of the MVL Granted Rights exists
as of the date hereof, MVL (i) owns such MVL Granted Rights free and clear of
any Encumbrances, or (ii) has the exclusive, perpetual, royalty-free right to
use, license and transfer the MVL Granted Rights on the terms set forth herein,
and (b) to the extent that of the MVL Granted Rights do not exist as of the date
hereof, then MVL (i) will own such MVL Granted Rights free and clear of any
Encumbrances, or (ii) will have the exclusive, perpetual, royalty-free right to
use, license and transfer the MVL Granted Rights on the terms set forth herein.

16.4       Current Licenses. MVL will not enter into any license of or
pertaining to the MVL Granted Rights other than this Agreement and other than
with respect to the Marketing Rights.

16.5       No Liens. There are no, and MVL will not take any action (or fail to
act that would result in) to create any, Encumbrances or contractual
restrictions of any kind affecting the MVL Granted Rights.

16.6       Not in Public Domain. MVL shall take all reasonable actions so as to
prevent the MVL Granted Rights from falling into the public domain consistent
with MCI’s conduct prior to the date hereof; and in connection with its
permitted use of the Trademarks licensed hereunder shall not take any action (or
fail to take any action) that would undermine the integrity of the Trademarks or
result in them falling into the public domain.

16.7       No Infringement. The exercise of any of the MVL Granted Rights herein
granted or conveyed, or agreed to be conveyed, will not in any way infringe upon
any copyright, trademark, common law, literary, dramatic, personal, musical or
literary rights of any party.

16.8       No Impairment. MVL will not knowingly do any act or thing that will
materially interfere in any manner with MRI’s exploitation of the MVL Granted
Rights herein granted, conveyed or which will impair, impede, invalidate or
Encumber any such MVL Granted Rights; provided, however, that the mere assertion
by a third party of an invalid claim (whether or not such

 

23

 



 

claim is asserted in connection with litigation) shall not constitute a breach
by MVL of this Section 16.8.

 

17.

INDEMNIFICATION.

 

17.1       By MRI. MRI shall indemnify, defend and hold harmless MVL, and its
directors, officers, shareholders, employees, contractors, and agents from and
against any and all liability (whether arising under a theory of contract,
statute, strict liability or product liability), including damages, losses,
demands, claims, actions, fees, costs, and out of pocket expenses (including
defense costs and legal, accounting, and other expert witness, consulting and
professional fees) from third-party claims, in any way arising from, connected
with or related to (a) MRI’s breach of this Agreement including its
representations and warranties set forth herein; (b) any claim that any of the
Rights granted hereunder in any way infringe or violate any copyright,
trademark, common law, literary, personal, dramatic, or motion picture rights of
any party; and (c) any claims arising out of MRI’s exercise or licensing of the
MVL Granted Rights and/or the Reserved Rights subject to the limitations set
forth below in this Section 17.1. Any legal defense pursuant to the
indemnification obligations under this Section 17.1 shall be conducted by MRI
and performed by counsel selected by MRI and approved in writing by MVL, such
approval not to be unreasonably withheld. MRI shall not, without MVL’s prior
written approval, accept any settlement, or enter a plea of guilt or nolo
contendere, to any charge or claim that results in other than a monetary
judgment against MVL, which monetary judgment shall not exceed MRI’s ability to
pay and which shall be paid by MRI. MRI’s indemnification obligations shall not
extend to claims arising out of a breach by MVL of this Agreement or of its
representations, warranties or covenants set forth herein or if MVL has an
indemnification obligation to MRI arising out of or pursuant to this Agreement.
Notwithstanding the foregoing, MRI shall have no indemnification obligations
with respect to claims involving or arising out of Minor Characters to the
extent that MPROD has been replaced as the Development Company under the Master
Agreement. Following a replacement of MPROD as the Development Company under the
Master Agreement, MRI agrees to provide MCI with reasonable access to its
records pertaining to the Minor Characters reasonably requested by MVL so as to
permit MVL to conduct its own due diligence investigation with respect to the
chain of title of the Minor Characters.

 

17.2       By MVL. MVL shall indemnify, defend and hold harmless MRI, and its
directors, officers, shareholders, employees, contractors, and agents from and
against any and all liability (whether arising under a theory of contract,
statute, strict liability or product liability), including damages, losses,
demands, claims, actions, fees, costs, and out of pocket expenses (including
defense costs and legal, accounting, and other expert witness, consulting and
professional fees) from third party claims, in any way arising from, connected
with or related to (a) MVL’s breach of this Agreement including any of its
representations, warranties or covenants set forth in this Agreement; (b) any
claim that MVL’s grant of the MVL Granted Rights hereunder or the MVL Granted
Rights in any way infringes or violates any copyright, trademark, common law,
literary, dramatic, personal or motion picture rights of any other party, and
(c) MVL’s exercise of the Rights including without limitation the production,
distribution, marketing and other exploitation of Pictures but only to the
extent such Losses do not arise out of a breach by MRI of its representations,
warranties or covenants in this Agreement or would be covered by MRI’s
indemnification obligations set forth in subpart (b) of Section 17.1 or as
further limited as set forth below in this Section 17.2. Any legal defense
pursuant to the indemnification obligations under this Section 17.2 shall be
conducted by MVL and performed by counsel selected by MVL and approved

 

24

 



 

in writing by MRI, such approval not to be unreasonably withheld. MVL shall not
without MRI’s prior written approval, accept any settlement, or enter a plea of
guilt or nolo contendere, to any charge or claim that results in other than a
monetary judgment against MRI, which monetary judgment shall not exceed MVL’s
ability to pay and which shall be paid by MVL. MVL’s indemnification obligations
shall not extend to claims made against or arising out of the Minor Characters.

 

18.         ASSIGNMENT/DELEGATION. Subject to the terms and conditions hereof,
each party may assign and delegate this Agreement, and any or all of its rights,
privileges and obligations hereunder, in whole or in part, to any third party,
provided such third party expressly agrees in writing to be bound by the terms
and conditions of this Agreement. Notwithstanding anything to the contrary
contained herein, MRI may assign, license, grant or otherwise transfer its right
to exercise the Approval Rights and all of its rights in and to the MVL Granted
Rights and all of MRI’s other rights hereunder, in whole or in part, without any
restriction whatsoever to any person or entity, including without limitation,
MCI. This Agreement shall be binding upon each party’s permitted successors and
assigns.

 

19.         ARBITRATION. MRI and MVL each agree that, except as otherwise
required by any applicable collective bargaining agreement, any and all disputes
or controversies of any nature between them arising at any time (whether or not
relating to the Picture or to any of the matters referred to in Section 9
above), shall be determined by binding arbitration in accordance with the
Commercial Arbitration Rules of JAMS before a single neutral arbitrator
(“Arbitrator”). The Arbitrator shall be an attorney or retired judge with
experience in disputes concerning the motion picture industry (e.g., the
arbitrators designated in the DGA, SAG or WGA collective bargaining agreements
or persons having comparable qualifications) and shall be mutually agreed upon
by MRI and MVL. If MRI and MVL are unable to agree on an Arbitrator, the
Arbitrator shall be appointed by JAMS. The fees of the Arbitrator shall be borne
equally by MRI and MVL; provided, however, that the Arbitrator may require that
such fees be borne in such other manner as the Arbitrator determines is required
in order for this arbitration clause to be enforceable under applicable law. The
parties shall be entitled to conduct discovery in accordance with the discovery
rules applicable in the Supreme Courts of the State of New York; provided,
however, that (a) the Arbitrator must authorize such all discovery in advance
based on findings that the material sought is relevant to the issues in dispute
and that the nature and scope of such discovery is reasonable under the
circumstances, and (b) discovery shall be limited to depositions and production
of documents unless the Arbitrator finds that another method of discovery (e.g.,
interrogatories) is the most reasonable and cost efficient method of obtaining
the information sought. There shall be a record of the proceedings at the
arbitration hearing and the Arbitrator shall issue a Statement of Decision
setting forth the factual and legal basis for the Arbitrator’s decision. If
neither party gives written notice requesting an appeal within ten (10) business
days after the issuance of the Statement of Decision, the Arbitrator’s decision
shall be final and binding as to all matters of substance and procedure, and may
be enforced by a petition to the Supreme Court, New York County, which may be
made ex parte, for confirmation and enforcement of the award. If either party
gives written notice requesting an appeal within ten (10) business days after
the issuance of the Statement of Decision, the award of the Arbitrator shall be
appealed to three (3) neutral arbitrators (the ”Appellate Arbitrators”), each of
whom shall have the same qualifications and be selected through the same
procedure as the Arbitrator. The appealing party shall file its appellate brief
within thirty (30) days after its written notice requesting the appeal and the
other party shall file its brief within thirty (30) days thereafter. The
Appellate Arbitrators shall thereupon review the

 

25

 



 

decision of the Arbitrator applying the same standards of review (and all of the
same presumptions) as if the Appellate Arbitrators were the Appellate Division
of the New York State Supreme Court reviewing a judgment of the trial division
of a New York State Supreme Court, except that the Appellate Arbitrators shall
in all cases issue a final award and shall not remand the matter to the
Arbitrator. The decision of the Appellate Arbitrators shall be final and binding
as to all matters of substance and procedure, and may be enforced by a petition
to the Supreme Court of New York County, which may be made ex parte, for
confirmation and enforcement of the award. The party appealing the decision of
the Arbitrator shall pay all costs and expenses of the appeal, including the
fees of the Appellate Arbitrators and the reasonable outside attorneys’ fees of
the opposing party, unless the decision of the Arbitrator is reversed, in which
event the expenses of the appeal shall be borne as determined by the Appellate
Arbitrators. The Arbitrator shall have the power to enter temporary restraining
orders, preliminary and permanent injunctions. Prior to the appointment of the
Arbitrator or for remedies beyond the jurisdiction of an arbitrator, at any
time, either party may seek pendente lite relief in a court of competent
jurisdiction in New York County, New York without thereby waiving its right to
arbitration of the dispute or controversy under this Section 19. All arbitration
proceedings (including proceedings before the Appellate Arbitrators) shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed, except as necessary to obtain court confirmation of the
arbitration award and shall be conducted in New York County in the State of New
York. The provisions of this Section 19 shall supersede any inconsistent
provisions of any prior agreement between the parties.

 

20.        TREATMENT IN BANKRUPTCY. The parties intend that the Rights granted
by MRI to MVL hereunder be governed by 11 USC Section 365(n) in the event of the
bankruptcy or insolvency of MRI, to the greatest extent permitted by law. MRI
recognizes that, notwithstanding any rejection of this Agreement in any
bankruptcy proceeding, MVL may, to the greatest extent permitted by law, elect
to continue to enjoy all rights and licenses granted herein for the entire
license term provided in this Agreement. The parties intend that the MVL Granted
Rights granted by MVL to MRI hereunder be governed by 11 USC Section 365(n) in
the event of the bankruptcy or insolvency of MVL, to the greatest extent
permitted by law. MVL recognizes that, notwithstanding any rejection of this
Agreement in any bankruptcy proceeding, MRI may, to the greatest extent
permitted by law, elect to continue to enjoy all rights and licenses granted
herein for the entire license term provided in this Agreement.

 

21.         TRANSACTIONS WITH AFFILIATES. MRI and MVL shall each have the
unfettered right to enter into transactions of any nature with entities which,
directly or indirectly, control, are controlled by or are under common control
with it (“Affiliates”); provided, however, that any transaction between MVL and
an Affiliate of MVL or between MRI and an Affiliate of MRI with respect to the
MVL Granted Rights in which MVL has an economic participation shall be on terms
which are consistent with the terms upon which MVL or MRI, as applicable, enters
into comparable transactions with parties which are not its Affiliates (or on
terms which are consistent with the terms on which the applicable Affiliate
enters into comparable transactions with third parties).

 

22.         INSURANCE. MRI and its directors, officers and employees shall be
covered as additional insureds under MVL’s errors and omissions insurance policy
for each Picture, subject to the applicable terms, conditions and exclusions of
such policy, with respect to material created by or for MVL (but not as to
material contained within the Property as delivered to MVL). MRI and its
directors, officers and employees shall also be covered under MVL’s general
liability insurance policies for each Picture, subject to the applicable terms
and conditions of such policies.

 

26

 



 

 

23.   NOTICE. Any notice herein required or permitted to be given will be given
in writing and may be delivered personally to any officer of MVL or MRI, or as
appropriate, by express courier, registered or certified mail (postage and fees
prepaid, with return receipt requested), or by facsimile transmission to the
address set forth below. Either party may from time to time specify or change
the address for such notice by giving written notice thereof to the other party
in the manner provided in this Section 23. A notice will be deemed given three
(3) days after deposit if by express courier, five (5) days after deposit if by
regular mail, or upon transmission (with conformation of receipt) if by
facsimile.

 

 

If to MVL:

MVL Film Finance LLC

 

 

9242 Beverly Boulevard

 

 

Suite 350

 

 

Beverly Hills, California 90210

 

Attention: President

 

 

Fax: (310) 285-9825

 

 

 

With a copy to:

Marvel Enterprises, Inc.

 

 

417 5th Avenue

 

 

New York, New York 10016

 

Attention: General Counsel

 

 

Fax: (212) 576-4005

 

 

 

and

 

 

Liner Yankelevitz Sunshine & Regenstreif LLP

 

1100 Glendon Avenue, 14th Floor

 

 

Los Angeles, California 90024

 

 

Attention: Joshua B. Grode, Esq.

 

 

Fax: (310) 500-3501

 

 

 

If to MRI:

MVL Rights LLC

 

 

9242 Beverly Boulevard

 

Suite 350

 

Beverly Hills, California 90210       Attention: President

 

Fax: (310) 285-9825

 

 

With a copy to:

Marvel Enterprises, Inc.

 

 

417 5th Avenue

 

 

New York, New York 10016

 

Attention: General Counsel

 

 

Fax: (212) 576-4005

 

 

 

If to any party, with a copy to:

Ambac Assurance Corporation

 

One State Street Plaza

 

 

New York, New York 10004

 

 

 

27

 



 

 

 

Attention: Commercial Asset Backed Risk

 

Management

 

 

Fax: (212) 208-3509

 

 

Confirmation: (212) 668-0340

 

 

24.

RIGHTS AND REMEDIES.

 

24.1MRI’s Rights and Remedies. MVL acknowledges and agrees that a breach or
threatened breach by MVL of MRI’s MVL Granted Rights or the Reserved Rights or
MVL’s violation of the Approval Rights, including without limitation, the
inclusion of a Disapproved Element in a Picture, may cause MRI irreparable harm
and that MRI may have no adequate remedy in money or damages. Accordingly, in
the event of a breach or threatened breach of MRI’s MVL Granted Rights or
Reserved Rights or MVL’s violation of the Approval Rights, including without
limitation, the inclusion of a Disapproved Element in the Picture, MRI shall for
itself and on behalf of its shareholders be entitled to seek preliminary,
permanent and/or other injunctive relief without having to post bond or prove
irreparable injury. MRI’s right to injunctive relief in connection with such a
breach or threatened breach is in addition to and not in limitation of any other
rights and remedies of MRI. Notwithstanding the foregoing, MVL acknowledges that
it shall not have and does hereby waive the right to bring any action or
proceeding to terminate or rescind this Agreement.

 

24.2MVL’s Rights and Remedies. MRI acknowledges and agrees that a breach or
threatened breach by MRI of MVL’s Rights may cause MVL irreparable harm and that
MVL may have no adequate remedy in money or damages. Accordingly, in the event
of a breach or threatened breach of MVL’s Rights by MRI, MVL shall for itself
and on behalf of its shareholders be entitled to seek preliminary, permanent
and/or other injunctive relief without having to post bond or prove irreparable
injury. MVL’s right to injunctive relief in connection with such a breach or
threatened breach is in addition to and not in limitation of any other rights
and remedies of MVL. Notwithstanding the foregoing, MRI acknowledges that it
shall not have and does hereby waive the right to bring any action or proceeding
to terminate or rescind this Agreement.

 

25.

MISCELLANEOUS.

 

25.1Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
the conflict of law rules thereof.

 

25.2Severability. If any provision of this Agreement, or the application of any
such provision to any party or set of circumstances, shall be determined to be
invalid, unlawful, void or unenforceable to any extent, the remainder of this
Agreement, and the application of such provision to the parties or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.

 

25.3Relationship of the Parties. This Agreement shall not be construed as
creating an agency, partnership, joint venture or any other form of association,
for tax purposes or otherwise, between the parties and the parties shall at all
times be and remain independent contractors. Except as expressly agreed by the
parties in writing, neither party shall have any right or authority, express

 

28

 



 

or implied, to assume or create any obligation of any kind, or to make any
representation or warranty, on behalf of the other party or to bind the other
party in any respect whatsoever.

 

25.4No Third Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors and permitted assigns, and the parties do not intend to confer
third-party beneficiary rights upon any other person or entity.

 

25.5      Waiver/Counterparts. No waiver of any obligation by any party hereto
under this Agreement shall be effective unless in writing, specifying such
waiver, executed by the party making such waiver. A waiver by a party hereto of
any of its rights or remedies under this Agreement on any occasion shall not be
a bar to the exercise of the same right or remedy on any subsequent occasion or
of any other right or remedy at any time. This Agreement may be executed in
counterparts, by facsimile or otherwise, each of which shall be deemed an
original Agreement for all purposes, including the judicial proof of any of the
terms hereof; provided, however, that all such counterparts shall constitute one
and the same Agreement.

25.6      Construction. The construction of this Agreement shall not take into
consideration the party who drafted or whose representative drafted any portion
of this Agreement, and no canon of construction shall be applied that resolves
ambiguities against the party who drafted or whose representative drafted this
Agreement. The parties are sophisticated and have been represented by lawyers
throughout this transaction who have carefully negotiated the provisions hereof.
As a consequence, the parties do not believe the presumption of laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should be applied and therefore waive the effects thereof.
Each party acknowledges that it has read this Agreement, understands the terms
and consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement.

 

25.7      Entire Agreement/Headings. This Agreement sets forth the entire
agreement and understanding between the parties relating to the subject matter
herein and merges all prior discussions between the parties. All exhibits and
schedules attached hereto are hereby incorporated by reference into, and made a
part of, this Agreement as and where referenced in this Agreement. No
modification of or amendment to this Agreement will be effective unless in
writing signed by each of the parties to this Agreement. The headings used in
this Agreement have been inserted for convenience of reference only and do not
define or limit the provisions hereof.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the Effective Date.

MVL RIGHTS LLC,

MVL FILM FINANCE LLC,

 

a Delaware limited liability company

a Delaware limited liability company

 

 

By: /s/ John Turitzin

By: /s/ John Turitzin

 

Name: John Turitzin

Name: John Turitzin

 

Title: Executive Vice President

Title: Executive Vice President

 

 

29

 



 

SCHEDULE 3.2.1

 

MAIN CHARACTERS WHICH MAY BE USED IN CONNECTION

WITH A PICTURE BASED ON A CHARACTER TITLE

 

Avengers

 

Ant-Man (Henry Pym/Ant-Man and Scott Edward Lang/Ant-Man II)

Captain America (Steve Rogers, The Captain)

Black Panther (T’Challa, Luke Charles)

Hawkeye (Clint Barton, Hawkeye the Marksman)

Nick Fury

 

Power Pack

 

Alex Power (Gee, Destroyer, Powerhouse, Powerpax, Zero-G)

Jack Power (Mass Master, Counterweight)

Julie Power (Lightspeed, Molecula, Mistress of Density)

Katie Power (Energizer, Starstreak)

_________________________

          The information included in parentheses after the name of a character
in this Schedule 3.2.1 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 3.2.1 to clarify and identify such character.

 

1

 



 

 

EXHIBIT C

MUSIC PUBLISHING RIGHTS ROYALTY

With respect to the Music Publishing Rights transferred to MRI as part of the
MVL Granted Rights, MRI shall require the music publisher or other administrator
(which may be an Affiliate of MRI) to which it may grant publishing rights (the
“Music Publisher”) to pay to MRI with respect to Musical Compositions written
specifically for and synchronized in the Picture or Musical Compositions for
which the Music Publishing Rights have been acquired and which are synchronized
with the Picture, as released, and the Gross Receipts of the Picture shall
include, the following royalty:

A.     A sum equal to Ten percent (10%) of the Publisher’s Share (as defined
below) received by the Music Publisher in the United States;

B.          One and one half cents ($0.015) per copy in respect of printed piano
or piano-vocal copies sold and paid for and not returned in the United States
and Canada; and

C.          One and one half cents ($0.015) per copy in respect of
orchestration, choral editions and other printed arrangements which are sold and
paid for and not returned in the United States and Canada; and

D.          An amount equal to Ten percent (10%) of the Publisher’s Share (as
defined below) from any other source not herein specifically provided for in
Paragraphs A, B or C, above from the United States.

 

The “Publisher’s Share” shall be deemed to mean:

1.           With respect to mechanical royalties, the amount actually collected
by the Music Publisher less collection fees and any and all royalties paid to
writers, authors, composers, or any other third parties, including third party
publishers, sub-publishers or administrators, if any; and

2.           With respect to performance fees, the amount actually collected by
the Music Publisher from any performing rights society (it being understood that
copyright holders, including, writers, authors, composers and publishers are
typically paid separately and directly by performing rights societies) less any
portion of such royalties payable to others and any actual cost and expense
incurred in administering the collection of such fees.

Notwithstanding that the royalty shall be included in Gross Receipts, both MRI
and MVL acknowledge that no items in respect of Sections 3.01(c)(iii), (iv), (v)
or (vi) of the Credit Agreement shall be deducted from amounts contributed to
Gross Receipts hereunder.

 

 

 

1

 

 



 

EXHIBIT D

 

SOUNDTRACK ROYALTY

 

To the extent that MRI owns or controls Soundtrack Recording Rights and grants
or licenses such Soundtrack Recording Rights to any licensee including any
Affiliate of MRI (the “Album Licensee”), MRI shall cause to be included in Gross
Receipts of the Picture a royalty equal to the sum of twenty percent (20%) of
the Net Receipts (as defined below) divided by that percentage of tracks on the
Record that came from the Soundtrack for the Picture (e.g., if the Record has 10
tracks and 5 came from the Soundtrack for the Picture, the royalty would be 50%
of 20%, if the Record had 10 tracks and 3 came from the Picture, the royalty
would be 30% of 20%). For purpose hereof, “Net Receipts” shall be defined as all
non-refundable amount(s) actually received by MRI from any Album Licensee with
respect to such licensed rights, less an amount equal to the aggregate of the
following:

 

A.      Any amounts and royalties payable to any Person(s) in connection with
the Soundtrack and Soundtrack Recording Rights in accordance with the
agreement(s) which may have been or may be entered into with any such Person(s);

 

B.         All cost and expense incurred with respect to the Soundtrack and
Soundtrack Recording Rights by MRI, or any Affiliate, under agreement(s) with
the American Federation of Television and Radio Artists of the United States and
Canada or any other guild or union wherever located and whether now or hereafter
in existence. Said costs shall include, but not be limited to, reusage or
rerecording fees and, where there is no appropriate union scale reuse fee,
actual recording costs and all costs and expenses incurred that are now or
hereafter recognized as recording costs in the recording industry.

 

C.          Any additional cost and expense (which are not included in the
Direct Negative Cost of the Picture incurred in connection with the Soundtrack
and Soundtrack Recording Rights, including, without limitation, the cost and
expense of producing, recording, converting, mastering, editing, equalizing,
transferring, mixing, encoding, sampling clearance (and/or the cost of redoing
any of the above) and all costs and expenses incurred that are now or hereafter
recognized as recording costs in the recording industry.

 

D.         Any additional cost and expense incurred in connection with the
preparation or production and distribution of music videos if not included as a
P&A Cost and Expense as well as all cost and expense incurred in acquiring or
creating ECD Material.

Notwithstanding that the royalty shall be included in Gross Receipts, both MRI
and MVL acknowledge that no items in respect of Section 3.01(c)(iii), (iv), (v)
or (vi) of the Credit Agreement shall be deducted from amounts contributed to
Gross Receipts hereunder.

 

 

 

2

 

 

 

 